Citation Nr: 1140383	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-48 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from December 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in May 2011, at which time the Board remanded it for additional development.  Unfortunately, additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had bilateral hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

At the Veteran's May 1963 discharge examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
n/a
5
LEFT
20
15
15
n/a
5

At a September 2007 commercial driver fitness determination, the Veteran's hearing passed at 500 Hz and 1000 Hz bilaterally, and failed at 2000 Hz bilaterally.

The Veteran had a VA examination in September 2009.  He reported that during his active service he had experienced loud noise from artillery and rifle concussions.  There was some post-service noise exposure from motorcycles and hunting.  He said he had been rejected for a commercial driver's license because of his hearing.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
60
70
80
LEFT
10
15
65
70
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.

The examiner diagnosed the Veteran with severe to profound sensorineural hearing loss on the right and moderately severe to severe sensorineural hearing loss on the left.  He had difficulty hearing speech, especially in noisy environments.  The examiner opined that the Veteran's hearing loss was not caused by or a result of loud noise exposure.  The rationale was that the hearing loss was normal at discharge and the failed commercial driver's license test was 44 years after discharge.  The hearing loss during that time period could have been, in the opinion of the examiner, due to anything.

R.H., a friend of the Veteran, submitted a statement in September 2009 in which he wrote that he had known the Veteran for 44 years and that during that time the Veteran had had difficulty hearing normal conversation, including on the telephone.  Mr. H wrote that both the Veteran and he felt that the hearing loss they both had came from their time in the Army, and that when he served in the Army hearing protection was not used.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that the Veteran is competent to report symptoms related to hearing loss because this requires only personal knowledge as it comes to him through his senses.  Likewise, Mr. H is competent to report the Veteran's symptoms that he observed, such as difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  The Board therefore finds that there is competent evidence that the Veteran has had some degree of hearing loss since 1965.  However, it is not clear from the record that he met the standard of hearing loss under 38 C.F.R. § 3.385 at that time, and the Veteran and Mr. H are not competent to attribute the Veteran's hearing loss to his active service.  The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of hearing loss, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

A VA audiologist reviewed the claims file in June 2011 and opined that it is less likely as not that the Veteran's hearing loss is due to loud noise exposure from military service.  The rationale was that the Veteran's hearing was within normal limits in an audiogram at separation from service and that there was no other evidence of significant changes in hearing thresholds suggestive of noise injury.  It was noted that the Institute of Medicine has stated that there is no way to predict how much hearing loss will be sustained due to noise exposure.  Noise exposure does not always produce hearing loss and there are multiple causes for sensorineural hearing loss, including aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, and genetics.  The audiologist continued that auditory damage from acoustic trauma occurs instantly.  Therefore, the normal hearing at discharge strongly suggests that current hearing loss was not caused by military noise exposure.  

The VA audiologist noted that the claims file had been reviewed and that there was no new evidence.  However, there was no mention of Mr. H's statement, which was associated with the claims file after the September 2009 VA examination, or that the record shows that the Veteran has had some degree of hearing loss since 1965.  The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  Since the Court has emphasized that the Board must address all evidence pertaining to an appeal, and the VA audiologist did not discuss pertinent evidence, the claim must be remanded in order to obtain another examination report addendum.

Accordingly, the case is REMANDED for the following action:

1.  Request an examination report addendum from the VA audiologist who wrote the June 2011 addendum.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the addendum should include discussion of Mr. H's statement that was submitted in September 2009.  If the June 2011 audiologist is not available, the RO should request review of the Veteran's claims file by another audiologist.  In the report addendum, a medical opinion should be provided as to:

a.  Given that the record shows that the Veteran has had some degree of hearing loss since 1965, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current sensorineural hearing loss was caused directly by or arose during his active military service or within one year after service, or is otherwise causally or etiologically related to service; OR is such an incurrence, or causal or etiological relationship, is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  If the examiner cannot state an opinion without resorting to mere speculation, she should state why this is so.

b.  If it is concluded that the Veteran's current hearing loss is due to military service, when was the earliest date upon which the evidence indicates that his hearing loss met the standard of hearing loss under 38 C.F.R. § 3.385?

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  

3.  Readjudicate the Veteran's claim for service connection for hearing loss.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


